Citation Nr: 0733509	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  06-13 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1963 to December 1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. The veteran had a hearing before the 
Board in June 2007 and the transcript is of record.

After the last supplemental statement of the case (SSOC) was 
issued in February 2007 additional, non-duplicative medical 
evidence was received by the RO before certification to the 
Board.  A supplemental statement of the case (SSOC) was not 
issued, but this is not necessary since the veteran waived 
local jurisdictional review during his hearing before the 
Board.  Cf. Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).

The Board notes the veteran initially filed a claim for 
entitlement to service connection for PTSD, which is properly 
on appeal here.  During the pendency of this appeal, however, 
the veteran broadened the claim in a February 2005 statement 
indicating his other diagnosed psychiatric conditions, to 
include bipolar disorder, mixed anxiety and depression, are 
also due to his military service.  Although these conditions 
were discussed in various decisions rendered by the RO in 
conjunction with the veteran's PTSD claim, the issues have 
never been specifically adjudicated by the RO and are not 
inextricably intertwined with the PTSD claim.  Ephraim v. 
Brown, 82 F.3d 399 (Fed.Cir. 1996).  Accordingly, the issue 
of entitlement to service connection for a psychiatric 
disability, to include bipolar disorder, mixed anxiety and 
depression, is REFERRED to the RO for proper adjudication.




FINDINGS OF FACT

1.  The veteran does not currently have PTSD.

2.  The veteran's current heart disorders, to include mitral 
regurgitation, hypertension, symptomatic bradyarrhythmia, 
enlarged heart and arteriosclerotic heart disease are not 
shown in service or related any remote incident of service.


CONCLUSIONS OF LAW

1.  The veteran's claimed PTSD was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1101, 1131, 
1112, 1113, and 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304, 3.307, and 3.309 (2007).

2.  A heart disorder was not incurred in or aggravated by 
active service, and may not be presumed to have occurred 
therein.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2002 
and Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has PTSD and a heart disorder 
due to service.  The Board has reviewed the evidence in the 
veteran's claims folder, including the transcript of his 
hearing.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, all the evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence); Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  As part of the appeal, the Board must ensure that 
these obligations by VA have been met.  

The notice requirements were met in this case by a letter 
sent to the veteran in May 2002.  That letter advised the 
veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2006).  The letter told him what evidence was 
necessary, to provide or identify any relevant evidence, and 
that it was ultimately his responsibility to ensure that VA 
received any relevant evidence.  Cf. Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The veteran 
has not alleged that VA failed to comply with the notice 
requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, and has in fact provided additional arguments at 
every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran, during his hearing before the Board, 
referenced some private treatment received for a heart 
condition directly after service, which are not currently in 
the record.  He also testified, however, that he attempted to 
locate these doctors and/or records to no avail.  The Board 
concludes, therefore, that further attempt to locate these 
records would be futile and an unnecessary delay in the 
process of the veteran's claims. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  

The Board concludes examinations are not needed in this case 
for either claim because the only evidence indicating the 
veteran "suffered an event, injury or disease in service" 
is his own lay statements.  Such evidence is insufficient to 
trigger VA's duty to provide an examination.  Where the 
supporting evidence of record consists only of a lay 
statement that does not establish that an event, injury or 
disease occurred in service and no nexus evidence, VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  See also Duenas v. Principi, 18 Vet. App. 
512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).  VA has satisfied 
its duties to inform and assist the veteran at every stage of 
this case.  Therefore, the Board may proceed to consider the 
merits of the claims.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for cardiovascular-renal disease, to include 
hypertension, may be established based on a legal 
"presumption" by showing that either manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, 
no legal presumption is applicable here because the earliest 
evidence of the veteran's heart conditions is 1977, over ten 
years after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

PTSD

The veteran alleges various in-service incidents responsible 
for his PTSD, to include a fellow soldier drowning and 
hostile fire exposure.  None of these incidents has been 
verified.  In the alternative, the veteran indicates he came 
from an unstable family due to his mother's schizophrenia and 
was always a "nervous kid."  It appears from his statements 
and testimony before the Board he is alleging he was pre-
disposed to a psychiatric disability and the stress of his 
military service, especially serving in Korea, worsened his 
condition because he was always stressed out at the 
possibility of going into combat.  

Again, none of the veteran's alleged in-service incidents has 
been verified.  The veteran did note on his entrance 
examination, however, his mother's history of mental illness.  
His service medical records, moreover, are silent as to any 
complaints, treatments or diagnoses of a psychiatric 
condition.  

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The 
inquiry, then, is whether the veteran has PTSD related to a 
verifiable in-service stressful incident.  The Board 
concludes he does not. 

After service, the veteran has been treated both by VA and 
privately for various psychiatric conditions, to include 
dysthemia, bipolar disorder, mixed anxiety and depression.  
The veteran, however, has never been diagnosed with PTSD.

In support of his claim, the veteran submitted a May 2007 
statement from his private psychiatrist, Dr. Lance, opining 
that the veteran's psychiatric conditions, "significantly 
worsened as a result of his military service."  Although Dr. 
Lance does not identify the veteran's psychiatric conditions, 
treatment records indicate Dr. Lance diagnosed the veteran 
with bipolar disorder and mixed anxiety with depression.  
Again, the veteran has never been diagnosed with PTSD by any 
VA or private medical provider.

The Board has considered the veteran's statements regarding 
the symptoms of his psychiatric conditions and how they have 
continuously affected his life.  Regrettably, service 
connection requires, first and foremost, a diagnosis of a 
current disability.  See, e.g. Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  In regard to PTSD, there is 
no such evidence here.  Moreover, as explained above, the 
alleged in-service incidents have not been verified.

In summary, the Board finds that the evidence of record does 
not show that the veteran has PTSD related to any verified 
in-service incident and, therefore, service-connection is not 
warranted.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); see also, Hickson, supra.  In light of the foregoing, 
the Board finds that the preponderance of the evidence is 
against the claim, and the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed 
Cir. 2001).

Heart Disorder

Here, the veteran has asserted various theories regarding 
entitlement to service connection for his heart conditions.  
The veteran alleges he was told he had a heart defect on 
entrance in the military, but the strenuous physical and 
mental demands placed on him aggravated his condition.  In 
other statements, the veteran alleges his heart condition 
initiated in service due to the strenuous physical and mental 
demands.  Specifically, he references his lower extremities 
swelling so much he had to tear out the tongues of his boots 
to get them off his feet.

The veteran's service entrance examination indicates that he 
entered service with a pre-existing congenital defect called 
pectus excavatum, or "flattened chest."  The congenital 
defect identified at entrance has not been related in any way 
to any current cardiac or cardiovascular condition, and is 
not otherwise noted in any medical records.  The service 
medical records do not show any complaints, treatment or 
diagnoses of any heart or cardiac-related complaints.  The 
service medical records are simply devoid of a finding of any 
heart defect or disorder. 

Again, even if a chronic condition was not shown during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology or under 38 C.F.R. § 3.303(d) if the evidence 
shows a disease first diagnosed after service was incurred in 
service.  The question remains whether the veteran's current 
heart conditions are related to any incident of service. The 
Board concludes they are not. 

Initially, because the veteran's entrance examination into 
the military did not note any heart conditions or 
abnormalities and thus he is entitled to the presumption of 
soundness unless rebutted by the medical evidence.  38 
U.S.C.A. §§ 1111, 1137; Bagby v. Derwinski, 1 Vet. App. 225, 
227 (1991).  

In this case, after service, the veteran is first shown to 
have been diagnosed with various heart conditions in 1977, 
over ten years after service.  Private and VA records dated 
as early as 1986 indicate a history of an enlarged heart 
dating back to 1977.  The 1986 treatment records also 
indicate diagnoses of arteriosclerotic heart disease, 
silicosis and various pulmonary conditions associated with 
the veteran's 20 plus years of post-service work in a coal 
mine.  The veteran underwent a VA examination in June 1987 
for purposes of nonservice-connectd disability pension.  
Diagnostically, a heart condition was not found.  A chest x-
ray was interpreted as showing no acute abnormality.  The 
heart was described as being at the upper limits of normal 
for size to mildly enlarged.  

More current VA and private treatment records also indicate 
diagnoses of hypertension, cardiac arrhthemia, symptomatic 
bradyarrhythmia and mitral regurgitation.  The veteran had a 
pacemaker placed in March 2002.  Hal Skinner, MD, noted in 
March 2004 that the veteran's mitral regurgitation appeared 
to be congenital.

In short, the medical evidence establishes the veteran has 
various heart conditions, but no doctor has ever associated 
any of his conditions with any remote incident of service.  
Significantly, the service medical records are silent as to 
any complaints, treatment or diagnoses of any heart related 
conditions and after service, the first diagnosed condition 
was in 1977, over ten years after service.  Even then, a 
heart condition was not confirmed by VA on a 1977 
examination.  In any event, this was long after service.  

The veteran alternatively alleges his heart condition is 
congenital, pre-existing service, and was aggravated due to 
the stress and physical demands of military service.  Again, 
the veteran is entitled to the presumption of soundness 
unless rebutted by the medical evidence.  38 U.S.C.A. §§ 
1111, 1137; Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
Here, there is some evidence from Dr. Skinner that at least 
one of his heart conditions is congenital, namely mitral 
regurgitation.

The veteran's claim that his pre-existing heart condition was 
aggravated by military service is not supported by the 
medical evidence.  In general, congenital or developmental 
defects are not considered a disease or injury for the 
purpose of service connection.  38 C.F.R. § 3.303(c), 4.9; 
see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).   The VA 
Office of General Counsel has held that service connection 
may be granted for a congenital disorder on the basis of in-
service aggravation.  See VAOPGCPREC 82-90, 55 Fed. Reg. 
45,711 (1990) [a reissue of General Counsel Opinion 01-85 
(March 5, 1985)].  In that opinion, it was noted that a 
disease considered by medical authorities to be of 
congenital, familial (or hereditary) origin by its very 
nature preexists claimants' military service, but that 
service connection for such diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition.  See also Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 
514-15 (1993).  Service connection may still be granted for 
any superimposed disease or injury.  Accordingly, the crucial 
inquiries here are whether any remote incident of the 
veteran's military service caused any superimposed disease or 
injury or, in the alternative, aggravated his mitral 
regurgitation beyond the natural progression of the 
condition.  The Board finds no medical evidence to support 
either of these conclusions.  

Specifically, no medical provider has ever proffered that any 
of the veteran's heart conditions was caused or aggravated by 
any incident of the veteran's military service.  The Board 
has considered the veteran's statements that he believes his 
heart conditions to be related to service.  In accordance 
with the recent decision of the United States Court of 
Appeals for the Federal Circuit in Buchanan v. Nicholson, No. 
05-7174 (Fed. Cir. June 14, 2006), the Board concludes that 
the lay evidence presented by the veteran concerning his 
continuity of symptoms after service is generally credible 
and ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  In this case, although the 
veteran alleges he has had heart problems since service, 
there is a complete lack of complaints, treatment or 
diagnoses in service or for years after.  The first 
indication of a diagnosed cardiovascular condition, moreover, 
is not until over ten years after service. 

The veteran's claim fails based upon the lack of medical 
nexus associating his heart conditions to any remote incident 
of service, to include directly or by aggravation of an 
alleged pre-existing condition. 

The provisions concerning continuity of symptomatology do not 
relieve the requirement that there be some evidence of a 
nexus to service.  See Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).  There simply is no persuasive medical 
evidence to support that his heart conditions were caused by 
any incident of service or that any alleged pre-existing 
condition was aggravated by his military service.  Although 
he believes that a heart disorder was caused by his military 
service, the veteran is a layman and has no competence to 
offer a medical diagnosis.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Regrettably, no medical evidence links his 
conditions to service in any way. 

In summary, the Board finds that the persuasive and competent 
evidence of record does not show that the veteran had a heart 
disorder that was incurred in service or for years 
thereafter.  Furthermore, the persuasive medical evidence 
does not establish a causal connection between any current 
heart condition and any other remote incident of service.  
Direct service connection requires a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, 
Hickson, supra.  The most probative evidence of record is 
against either finding in this case.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application. See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to service connection for a heart condition is 
denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


